Citation Nr: 1044502	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to service connection for residuals of frostbite 
of the left hand.

4.  Entitlement to service connection for residuals of frostbite 
of the right hand.

5.  Entitlement to service connection for residuals of frostbite 
of the left foot.

6.  Entitlement to service connection for residuals of frostbite 
of the right foot.

7.  Entitlement to service connection for arthritis of the right 
knee.

8.  Entitlement to service connection for arthritis of the left 
knee.

9.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2008 and February 2009 rating decisions 
of the Providence, Rhode Island, Department of Veterans Affairs 
(VA) Regional Office (RO).  The February 2008 rating decision 
denied service connection for back disorder, right eye condition, 
residuals of frostbite in the bilateral hands and feet, and 
bilateral arthritis of the knees.  The February 2009 rating 
decision denied service connection for PTSD.

In August 2010, the Veteran testified during a videoconference 
hearing before the undersigned; a copy of the transcript is in 
the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of 
frostbite to the both hands and feet, for arthritis of both 
knees, and for a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran engaged in combat.

2.  The Veteran has a diagnosis of PTSD linked to his combat 
experiences.

3.  The Veteran's refractive errors (defective vision and 
amblyopia) of the right eye are developmental disorders and as 
such are not disabilities for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).

2.  The criteria for service connection for a right eye disorder 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
4.9. 4.9 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA'sDuties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006). This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing defect)..

Initially, in light of the Board's favorable decision granting 
service connection for PTSD, the Board finds that all 
notification and development action needed to fairly adjudicate 
that claim has been accomplished.
 
In two September 2007 pre-rating letters, the Veteran was 
notified of what information and evidence was needed to 
substantiate his claims, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
would be obtained by VA and how disability ratings and effective 
dates were assigned.

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's right eye claim that VA has not sought.  VA treatment 
records, a private medical opinion, a hearing transcript, and 
statements of the Veteran and his representative have been 
associated with the record.  A service records search was 
requested in conjunction with this claim.  A September 2007 
response to a PIES request found that the Veteran's service 
treatment records were unavailable and presumed destroyed in a 
1973 fire at the National Personnel Records Center (NPRC).  When 
a veteran's records are lost or destroyed, VA has a heightened 
duty to assist, which includes searching for alternate records.  
Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005).  
However, the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In one of the September 2007 
notice letters, the Veteran was informed of the NPRC fire and 
asked to complete a NA Form 13055, Request for Information Needed 
to Reconstruct Medical Data.  This letter also asked the Veteran 
to submit any service treatment records in his possession.  The 
Veteran did not submit any service treatment records, but he did 
submit the NA Form 13055 in September 2007.  This form was not 
fully completed in that it did not identify any in-service of 
illness, injury or treatment for which a search could be 
performed.  This form was accompanied by a VCAA notice response 
in which the Veteran asked for 60 more days to submit additional 
information or evidence.  He then submitted private post-service 
treatment records.  VA contacted the Veteran by telephone in 
October 2007 to obtain this additional information for the dates 
of treatment at the Rhode Island Hospital and at the VA Medical 
Center (VAMC) in Providence, Rhode Island.  Those dates were 
verified.  No additional information regarding any in-service 
illness, injury, or treatment was obtained.  Without information 
related to in-service events, a search of secondary sources could 
not be performed.  In January 2008, a Formal Finding of the 
Unavailability of Service Records was issued.  In a January 2008 
letter, VA informed the Veteran that his claim was being 
processed based on the evidence of record, which did not include 
service treatment records.  Thus, the Veteran has been accorded 
ample opportunity to present evidence and argument in support of 
his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be relevant 
to the issues decided herein on appeal, and that VA has satisfied 
the duty to assist.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the August 
2010 hearing, the undersigned explained what was needed to 
substantiate the his claims and suggested that the Veteran submit 
additional evidence in an effort to support his claims and held 
the record open for an additional 60 days to allow the Veteran 
the opportunity to submit this evidence.  The Veteran was offered 
an opportunity to ask the undersigned questions regarding his 
various claims.  The Board therefore concludes that it has 
fulfilled its duty under Bryant.

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As noted earlier, the Veteran's service treatment records were 
destroyed in a fire at the NPRC in 1973.  Under such 
circumstances, the Board had a heightened obligation to explain 
its findings and conclusions, and a heightened duty to consider 
carefully the benefit-of-the-doubt rule.  Washington, 19 Vet. 
App. at 369-71.

A. PTSD 

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); West v. Brown, 7 Vet. App. 70 (1994).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), and 75 Fed. 
Reg. 41,092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.

In this case, the Veteran's WD AGO Form 0150-4 shows that his 
military occupational specialty (MOS) was gun crewman heavy 
artillery and that he participated in the Rhineland and Central 
Europe Campaigns during World War II.  Thus, the Board is 
concedes that the evidence establishes that the Veteran engaged 
in combat with the enemy and the claimed stressors-being 
ambushed by the enemy and coming across bodies of Jews killed by 
the Germans--are related to combat.  Moreover, May 2008 records 
from the Vet Center show that the Veteran was diagnosed with PTSD 
related to his combat experiences.  Thus, all three elements have 
been met.  While the specific details of the Veteran's in-service 
stressors were not articulated in the Vet Center record, 
resolving all doubt in favor of the Veteran, the Board finds that 
he participated in combat and his stressor experiences mostly 
likely described to Vet Center staff and throughout his appeal 
are consistent with the circumstances, conditions, or hardships 
of his service.  Therefore, service connection for PTSD is 
warranted.

B. Right Eye Disorder

As explained above, the Veteran's service treatment records could 
not be located and were presumed destroyed in the 1973 fire.  The 
Veteran has not alleged an eye injury during his military 
service.  Instead, the Veteran has claimed an in-service 
occurrence of his eye condition, testifying that his right eye 
was weak when he left service.  Private treatment records contain 
a diagnosis of amblyopia (lazy eye) with poor vision in his right 
eye.  

During his hearing, the Veteran testified that he lost vision 
completely in his right eye in approximately 1995, which was when 
he first went to see an eye doctor for the claimed disorder.  
Thus, by his own account, the Veteran waited almost fifty years 
after he left military service to seek medical treatment for a 
right eye condition.  While evidence of treatment is not 
required, the fact that he waited nearly half a century before 
seeking treatment for the claimed right eye disorder is not 
credible.  The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the Veteran's 
current right eye disorder was incurred in service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Considering the claim in light of the above, the Board notes that 
the record does not reflect the presence of a current disability 
upon which to predicate a grant of service connection for claimed 
defective vision/lazy eye or a right eye disorder.

As regards the diagnoses of refractive errors (amblyopia and 
defective vision), the Board points out that refractive errors 
are defects of the form or structure of the eye of congenital or 
developmental origin for which service connection may not be 
granted.  See 38 C.F.R. §§ 4.9, 3.303.  The Board notes that 
service connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury (see 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995), and Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993)).

That is not the case here, where, in a November 2004 letter, the 
Veteran's private ophthalmologist noted that the Veteran had a 
history of poor vision in his right eye due to amblyopia (lazy 
eye) and opined that his amblyopia was due to anisometropia 
(different degrees of myopia or hypermetropia in each eye), an 
asymmetric need for glasses not corrected in early childhood.  
This opinion is sufficient to allow VA to make a decision on this 
claim without providing a VA medical examination.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Thus, to the extent that a medical nexus opinion has been 
provided, the Board concludes that the Veteran's current right 
eye disorders are developmental disorders for which service 
connection is not warranted, especially in absence of 
aggravation.  As such, there is no competent evidence of a 
current disability upon which to predicate a grant of service 
connection on any basis, and, hence, no valid claim for service 
connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In short, for the reasons expressed above, the Board concludes 
that the weight of the evidence is against the Veteran's claim.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal 
must be denied.


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for a right eye disorder(s) is 
denied.


REMAND

The Board notes that the Veteran and his representative alluded 
to the existence of additional medical records during his August 
2010 hearing.  Notably, these records include records from the 
Vet Center dated after September 17, 2008 and VA treatment 
records dated after June 1, 2009.  On remand, these records 
should be associated with the claims file.

VA has the duty to provide medical examinations or obtain medical 
opinions, when there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 
Vet. App. 79.

The evidence of record includes a diagnosis of arthritis and the 
Veteran's testimony that he has been treating his residuals of 
frostbite with over-the-counter medication since he left military 
service and that his back trouble stems from lifting heavy guns 
constantly while in service.  The Veteran served in the Rhineland 
and Central Europe Campaigns during World War II.  The Board 
takes judicial notice of the prevalence of frostbite among those 
serving in the Rhineland Campaign.  See e.g., Ted Ballard, 
Rhineland, U.S. Army Center for Military History, The Campaigns 
of World War II: A World War II Commemorative Series.  As such, 
examination and medical nexus opinions are necessary for these 
remaining claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all outstanding records of 
evaluation and/or treatment for the Veteran 
from the Providence VAMC, since June 1, 2009, 
and from the Warwick Vet Center, since 
September 17, 2008.  All records and/or 
responses received should be associated with 
the claims file.  If any records sought are 
not obtained, notify the Veteran and 
representative, if any, of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken. 

2.  After completion of 1 above, schedule the 
Veteran for a VA cold injury examination to 
determine the nature and etiology of any 
residuals of frostbite of the Veteran's hands 
and/or feet found to be present.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
examiner designated to examine the Veteran, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays, as 
necessary) and studies should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail. 

Then, after examining the Veteran and 
reviewing the relevant evidence in the claims 
file, the examiner should clearly identify 
all current disorders of the hands and feet.  
With respect to each diagnosed disorder, the 
VA examiner should offer an opinion, 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
such disorder (1) is the result of disease or 
injury incurred or aggravated during the 
Veteran's active duty or (2) was due to some 
other reason.  In offering this opinion, the 
examiner should discuss the Veteran's 
allegations of frostbite due to in-service 
cold weather exposure.

The examiner should provide all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached in a legible report.  If any 
requested medical opinion cannot be given, 
the examiner should state the reason why.

3.  After completion of 1 above, schedule the 
Veteran for a VA spine examination to 
determine the nature and etiology of any back 
disability found to be present.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
examiner designated to examine the Veteran, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays, as 
necessary) and studies should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail. 

Then, after examining the Veteran and 
reviewing the relevant evidence in the claims 
file, the examiner should clearly identify 
all current disorders of the spine.  With 
respect to each diagnosed disorder, the VA 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
disorder (1) is the result of disease or 
injury incurred or aggravated during the 
Veteran's active duty or (2) was due to some 
other reason.  If arthritis is found, the 
examiner should indicate whether it was shown 
within one year after the Veteran's discharge 
from service on March 17, 1946.  In offering 
this opinion, the examiner should discuss the 
Veteran's contentions that his back disorder 
is due to repeated heavy lifting in-service.

The examiner should provide all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached in a legible report.  If any 
requested medical opinion cannot be given, 
the examiner(s) should state the reason why.

4.  After completion of 1 above, schedule the 
Veteran for an orthopedic examination to 
determine the nature and etiology of any knee 
disorder found to be present.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
examiner designated to examine the Veteran, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays, as 
necessary) and studies should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail. 

Then, after examining the Veteran and 
reviewing the relevant evidence in the claims 
file, the examiner should clearly identify 
all current disorders of his right and left 
knees.  With respect to each diagnosed 
disorder, the VA examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that such disorder (1) is the 
result of disease or injury incurred or 
aggravated during the Veteran's active duty 
or (2) was due to some other reason.  If 
arthritis is found, the examiner should 
indicate whether it was shown within one year 
after the Veteran's discharge from service on 
March 17, 1946.  In offering this opinion, 
the examiner should discuss the Veteran's 
contentions that his knees buckled and caused 
him to fall in May 2006 and hit his head.
	
The examiner should provide all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached in a legible report.  If any 
requested medical opinion cannot be given, 
the examiner(s) should state the reason why.

5.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's remaining claims for service 
connection, to include on a direct or 
presumptive, if warranted.  If any of the 
benefits sought is denied, provide the 
Veteran and his representative an SSOC, with 
an appropriate period for response, before 
the case is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


